Citation Nr: 1646490	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO in Philadelphia, Pennsylvania has jurisdiction over the Veteran's claim.

The Veteran provided testimony at a November 2012 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2014, the Board remanded the claim for further development.  Thereafter, in May 2015, the Board denied an evaluation in excess of 70 percent for PTSD from December 2, 2014, and granted a 70 evaluation for PTSD prior to that date.  The Veteran appealed the Board decision, to the extent that it denied a rating in excess of 70 percent for the Veteran's PTSD, to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated a portion of the Board's May 2015 decision.  The JMPR found that the Board should have addressed the collective impact of the Veteran's service-connected PTSD and diabetes in determining whether referral for extraschedular consideration for his PTSD was warranted.  The parties agreed that the Board erred by remanding the Veteran's total disability rating based on individual unemployability (TDIU) claim for a collective impact examination while denying the PTSD issue as remand development could have potentially provided relevant evidence as to the PTSD issue.  The case is now returned for appellate review.

In a November 2016 rating decision, the RO granted entitlement to a TDIU, effective July 31, 2009. 


FINDINGS OF FACT

1.  Since July 31, 2009, the effective date of the grant of service connection for PTSD, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment. 

2.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in August 2009.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in September 2009, August 2010, December 2014, and August 2016.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is currently rated 70 percent disabling, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

The Veteran was afforded a VA examination for mental disorders in September 2009.  He believed he was suffering from depression secondary to his service connected diabetes.  The claims folder was reviewed by the examiner, who noted the Veteran denied the use of psychiatric services through the VA or civilian services.  He did see a psychiatrist or psychologist just after his return from Vietnam, when he would talk about his experiences and nightmares.  Currently, the Veteran reported having a depressed mood.  He would become extremely angry very easily.  Often times he did not want to do anything and would stay in bed three or four days a week.  He reported extreme anger and irritability when driving, and daily irritability.  The Veteran also reported sleep disturbance in which he was only able to sleep for three or four hours, although he might later be able to return to sleep.  He said he had experienced nightmares ever since his return from Vietnam.  The Veteran had dreams of his experiences in Vietnam three or four times a week.  He avoided stimuli that reminded him of Vietnam such as fireworks due to the anxiety they would provoke.  The Veteran had hyperarousal and any unexpected loud noise would cause him to jump.  He repeatedly checked the doors before going to bed and would become anxious if a light was turned on unexpectedly.  He had been married for 20 years before divorcing, which he blamed on his symptoms.  He had a good relationship with one daughter but was estranged from another due to his irritability.  The Veteran reported going through many jobs due to his habit of arguing with his supervisors and not working when depressed, so he had opened his own business.   

On mental status examination, the Veteran was neatly dressed and unshaven but otherwise clean.  He was oriented, with no impairment of thought process or communication.  He denied delusions or hallucinations.  There was no evidence of inappropriate behavior.  He denied homicidal ideations, plans or intent, but acknowledged suicidal ideations without any specific plan.  The Veteran denied memory loss or impairment.  He reported some obsessive, compulsive behavior with repeated door checking at night.  His speech was within normal limits with normal rate and flow.  The Veteran denied panic attacks and impaired impulse control.   The diagnoses were PTSD, and depressive disorder, moderate.  His GAF score was 45.  The examiner found that the Veteran's PTSD and depression contributed to his irritability and anger, which caused him to be socially isolative.  His irritable mood had driven off some of his customers.  It was the examiner's opinion that the depression was exacerbated by the presence of diabetes.

The Veteran was afforded a VA examination specifically for PTSD in August 2010.  The claims folder was reviewed by the examiner who indicated he agreed with the findings of the September 2009 examiner.  After service, the Veteran had worked for two companies for long periods of time but lost both jobs after arguments with his managers.   He had a long history of fighting and arguing with superiors.  Consequently, he had been self-employed for the last 20 years in the hunting and fishing industry.  The Veteran had extreme difficulty working with anybody else.  He also got into frequent fights and arguments with potential customers.  The examiner opined that the Veteran would have extreme difficulty working in any type of a structured environment in which he had to interact with other people, but he was able to maintain some control as a self-employed individual.  The examiner opined that the Veteran would have some difficulty maintaining employment in any setting other than self-employment.  The Veteran had a girlfriend but he tended to stay by himself and had extreme difficulty in dealing with other people.  He experienced mood swings and became angry, irritable and upset without provocation.   

On mental status examination, the Veteran was alert and cooperative, and was dressed and groomed appropriately.   His motor activity was calm.  Mood and affect were appropriate to content, speech was normal, and there was no evidence of perceptual impairment or thought disorder.  He denied current suicidal ideation or homicidal ideation but had a history of getting extremely angry and threatening people.  He was oriented, and memory, concentration, reasoning, judgment, impulse control and insight were all intact.   The Veteran enjoyed going fishing, which was usually alone.  He rarely went out with his girlfriend, and appeared relatively isolative.  He also maintained a relationship with one daughter and his mother, but was estranged from another daughter.  In summary, the examiner stated that the Veteran suffers from recurring intrusive thoughts, distressing dreams, flashbacks, and distress when exposed to cues that reminded him of his Vietnam experience.  He avoided thoughts and activities associated with the experience, had significantly decreased interest in participation in formerly enjoyable activities, and felt detached and estranged from others.  He had difficulty falling and staying asleep, and was irritable, hypervigilant, and had an exaggerated startle response.  The diagnosis was chronic PTSD that was relatively severe.  The GAF score was 44.   

In a December 2014 VA examination report, the examiner found that the Veteran's diagnoses included PTSD and depression.  The PTSD was productive of amplified anxiety, hypervigilance, avoidance behaviors, and intrusive thoughts and images.  The Veteran's dysphoric mood was related to both PTSD and depression.  He was divorced and estranged from one daughter but had contact with another daughter.  He was highly irritable with his grandchildren.  The Veteran reported two close friends whom he contacted over the telephone.  He denied any significant social activities.  The Veteran was retired.  He denied any current psychiatric medications, ever being admitted to inpatient care, or regular treatment.   

On mental status examination, the Veteran was casually dressed with grooming marginally attended.  He was calm and respectful, and his mood was dysphoric.  The Veteran was alert and oriented without evidence of psychomotor agitation or retardation.  His speech was logical and goal directed.  Sustained attention and concentration was impaired, as was recent memory.  Judgment was intact.  He had occasional suicidal ideations but denied he would ever follow through.  There were no homicidal ideations, and no intrusive delusions or psychosis.  As for specific PTSD symptoms, the Veteran had intrusive and distressing memories and dreams of traumatic events.  He also had psychological distress and physiological reactions to cues that reminded him of traumatic events.  The Veteran exhibited avoidance behavior.  He had a persistently negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, and a persistent inability to experience positive emotions.  There was irritable behavior and angry outbursts, problems with concentration and sleep problems.  Other symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideations, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran's disabilities were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The PTSD produced the symptoms that were the primary and significant cause of the social and occupational impairment.   The examiner added that the Veteran's PTSD would impact his ability to work by making it difficult to accept supervision due to irritability, reduced reliability due to avoidance, reduced productivity due to difficulties in concentration and remembering tasks, and irritability that may cause conflicts with others.   

In an August 2016 VA examination report, the examiner summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.  The Veteran identified as divorced with two adult children and four grandchildren.  He indicated that he lived by himself and reported stress and depression at home and an inability to do things he used to do because of physical limitations.  The Veteran indicated that he was self-employed prior to retiring.  It was noted that he reported a number of physical medical problems.  He reported symptoms associated with his trauma such as nightmares, bad dreams, flashbacks, and difficulty sleeping.  He reported that he had a problem staying asleep and waking up during the night.  He reported that he continued to feel depressed and isolated himself by staying in the house all the time.  He indicated staying in bed when feeling depressed and finding it difficult to interact and socialize with others.  He reported frequent mood swings, anger outburst, irritability, and agitation.  He reported that he tried to avoid social interaction.  He reported occasional passive thoughts of self-harm, but denied any active intent, or plan to harm himself.  He reported difficulty focusing and concentrating and noted that his short term memory was poor.  

The examiner found that the following symptoms applied to the Veteran's PTSD diagnosis: depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner found the level of severity of the Veteran's PTSD to be moderate and that his symptoms continued to impact his social, interpersonal, occupational, and other areas of functioning.  It was the opinion of the examiner that the Veteran's service-connected disabilities adversely impacted his ability to function effectively in an occupational setting.  Due to his mental health issues, the examiner found the Veteran would likely have difficulty completing work related tasks effectively and appropriately interact with coworkers and supervisor in a work environment.  



A.  Schedular analysis

Based on a review of the evidence, the Board finds that the Veteran's PTSD is appropriately rated as 70 percent disabling, during the entire appeal period.  In continuing the 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for a psychiatric disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Throughout the appeal, the Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, irritability, disturbances of motivation and mood, suspiciousness, intrusive and destressing memories, avoidance behavior, suicidal ideation with no intent, and difficulty in establishing and maintaining effective work and social relationship.

The Board finds that symptomatology is consistent with occupational and social impairment, with deficiencies in most areas, the criteria for a 70 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the appeal period.  

Moreover, the Board finds that a rating higher than 70 percent is not warranted for any part of the appeal period.  The evidence shows that he is able to manage symptoms with various coping mechanisms and maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment.  The Veteran has not demonstrated total occupational and social impairment.  

The Board recognizes the Veteran's suicidal ideation in the assigned 70 percent rating.  The August 2016 VA examination report notes that symptomtology.  There is no evidence the Veteran was a persistent danger to himself or others, and there is no history of attempts.  VA examination reports note the Veteran denied a present intent of suicide or homicide, suggesting that the frequency of such symptoms did not cause total occupational and social impairment.  

Although he reported having divorced because of his symptoms, he maintained a relationships with his mother and one daughter and had a girlfriend during the appeal period.  Further, he was self-employed for the last 20 years in the hunting and fishing industry.  There is no evidence of an inability to establish and maintain effective relationships or more severe symptomatology such as total occupational or social impairment that would warrant any higher rating.  

In addition to the Veteran's PTSD symptoms, the Board notes the assigned GAF scores ranging from 44 to 45 have been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  Although the assigned GAF scores indicate serious symptoms, a GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned, 70 percent rating for psychiatric disabilities, regardless of the GAF scores.  A review of the Veteran's statement and VA examination report during that time does not suggest that his symptoms were of the frequency and severity of total occupational and social impairment.  The Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD has not significantly changed and that a uniform rating is warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the assigned 70 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas and not total occupational and social impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Extra schedular analysis

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

With regard to the first step of the Thun analysis, the Veteran's service-connected PTSD is manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, irritability, disturbances of motivation and mood, suspiciousness, intrusive and destressing memories, avoidance behavior, suicidal ideation with no intent, and difficulty in establishing and maintaining effective work and social relationship, which are contemplated under Diagnostic Code 9411.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  Furthermore, the broad language in the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms even though they are not specifically listed.  There is no indication that the average industrial impairment from the mental disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  

Even though there is evidence that the Veteran retired, and entitlement to a TDIU has been in effect since July 31, 2009, entitlement to a TDIU under 38 C.F.R. § 4.16 and an extraschedular rating under 38 C.F.R. § 3.321(b)(1) involve different standards.  While the Veteran's PTSD has had a significant effect on his employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  38 C.F.R. § 4.1.  Thus, the 70 percent rating assigned for the Veteran's PTSD is meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  The Board recognizes that the Veteran has been self-employed at least on a part time basis and his irritability potentially impacted customers.  Thus, while the symptoms that he suffers as a result of his PTSD are significant, and have interfered with his ability to work, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board notes that the JMPR found that the matter of collective impact of the Veteran's service-connected PTSD and diabetes was reasonably raised in the record.  Specifically, the September 2009 VA examiner opined that while the Veteran's diabetes does not cause his depression, the depression is exacerbated by the presence of diabetes.  Initially, the Board notes that diabetes is separately service-connected from the PTSD.  Moreover, the examiner found that the diabetes aggravated the PTSD which highlights the degree and severity of the PTSD.  There is no medical or lay evidence to suggest that the service-connected diabetes aggravated the service-connected PTSD to manifest in any additional symptomology not already contemplated in the schedular criteria for a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability can be attributed only to the combined effect of multiple conditions.  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.

ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


